Title: From George Washington to Captain John Barry, 12 March 1778
From: Washington, George
To: Barry, John



Sir
Head Quarters [Valley Forge] 12th March 1778.

I have received your Letter of the 9th inst. and congratulate you upon the success which crowned your gallantry and address, in the late attack on the Enemys Ships—altho circumstances prevented you from reaping the full benefit of your conquest, there is ample consolation in the degree of Glory which you have acquired—You will be pleased to accept of my sincere thanks, for the good things which you have been so polite as to send me, with my wishes that suitable Success may always attend your Bravery. I am Sir Your most obedt Servt

Go: Washington



P.S. As the Intrenching Tools are Articles of great value, you will be so good as to reserve them, and take particular care of them.

